               Case 2:10-cr-00818-JD Document 20 Filed 01/09/19 Page 1 of 3
.\     .~

                                       United States District Court

                                                  for the

                                    Eastern District of Pennsylvania

                                              January 7, 2019

     U.S.A. vs. Michael Thomas                                           Case No. 2:10CR00818-1

                                     Petition on Supervised Release

             COMES NOW Ashley Rodriguez U.S. PROBATIO~ OFFICER OF THE COURT
     presenting an official report upon the conduct and attitude of Michael Thomas who was placed
     on supervised release by the Honorable Jan E. DuBois sitting in the Court at Philadelphia, PA,
     on the 27th day of July 2012, who fixed the period of supervision at five years, and imposed the
     general terms and conditions theretofore adopted by the Court and also imposed special
     conditions and terms as follows:

     ORIGINAL OFFENSE:             Conspiracy to commit bank fraud (Count One), bank fraud; aiding
                                   and abetting (Counts Two and Four), aggravated identity theft;
                                   aiding and abetting (Counts, Three and Five), and passing
                                   counterfeit currency (Count Six).

     ORIGINAL SENTENCE:            The defendant was committed to the custody of the United States
                                   Bureau of prisons for 12 months on Counts One, Two, Four and
                                   Six, all such terms to run concurrently, and six months on each of
                                   Counts Three and Five to run consecutively to Counts One, Two,
                                   Four and Six, for a total of 24 months, followed by five years of
                                   supervised release. A special assessment in the amount of $600.00
                                   was imposed.

     SPECIAL CONDITIONS:           1) The defendant shall pay restitution in the amount of
                                   $201,500.00 at the rate of not less than $75.00 per month while the
                                   defendant is employed; 2) The defendant shall not incur new credit
                                   charges or open additional Jines of credit without the approval of
                                   the Cnited States Probation Office until the restitution is paid in
                                   full; 3) The defendant shaU provide the United States Probation
                                   Office with access to any requested financial documents or other
                                   financial information; 4) The defendant shall notify the United
                                   States Probation Office of any assets received after the imposition
                                   of this Order, and shall not disperse his interest in any assets
                                   including, but not limited to, income tax refunds, inheritance,
                                   insurance and lawsuit settlements, or gambling winnings, without
                                   prior approval of the United States Probation Office; and 5) The
                                   defendant shall not encumber or liquidate his interest in any assets
                                   unless the proceeds are to be used in payment of the defendant's
           Case 2:10-cr-00818-JD Document 20 Filed 01/09/19 Page 2 of 3
RE: Thomas, Michael
Case No.: 2:10CR00818-l

                              restitution obligation.

DATE SUPERVISION
COMMENCED:                    June 6, 2014

DATE SUPERVISION
TERMINATES:                    June 5, 2019

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

Mr. Thomas commenced supervision on June 6, 2014. His: special assessment of $600.00 has
been paid in full. To date, he has paid a total of $3,080.00 toward his restitution obligation,
leaving a balance of$185,884.44.

Mr. Thomas' supervised release is scheduled to expire on June 5, 2019. It is unlikely that he will
pay his restitution obligation in full prior to that date. This officer believes that Mr. Thomas has
made a diligent effort pay as much as he could towards his restitution obligation.

The Financial Litigation Unit (FLU) of the U.S. Attorney's Office has been advised as to Mr.
Thomas' termination date and restitution balance. It is noted that the U.S. Attorney's Office will
continue to monitor and collect this debt beyond the period of supervision, taking collection
action as deemed necessary.

We are respectfully requesting that Your Honor permit this case to expire on the scheduled
termination date of June 5, 2019, with a restitution balance. If approved by the Court, Mr.
Thomas understands that he will be required to continue making monthly payments directly to
the clerk's office after his supervised release expires.




                                                 2
          Case 2:10-cr-00818-JD Document 20 Filed 01/09/19 Page 3 of 3
                                     ..   .   .
RE: Thomas, Michael
Case No.: 2:10CR00818-1



PRAYING THAT THE COURT WILL ORDER...                    THAT THE DEFENDANT'S
                                                        TER."1\11 OF SUPERVISED
                                                        RELEASE BE PERMITTED TO
                                                        TERMINATE ON ITS ORIGINAL
                                                        EXPIRATION DATE OF
                                                        JVNE 5, 2019, WITH A
                                                        RESTITUTION BALANCE.

                                                        I declare under penalty of perjury that
                                                        the foregoing is true and correct.


                                                         ~/:.~
                                                        Valerie L. Riedel
                                                        Supervising U.S. Probation Officer

                                                        Place: Philadelphia, PA
                                                        Date: January 7, 2019


cc:    Assistant United States Attorney (FLU Unit)
       Defendant's Attorney
       Defendant


ORDER OF THE COURT

Considered and ordered this      9 1b
day of'UA.N,     ;tO \C\      and ordered
filed and made part of the records in the above case.

      \0w-. 7. 0 ~
U.S.i)istrict Court Judge




                                                  3
